Name: 2011/378/EU: Commission Implementing Decision of 27Ã June 2011 amending Part A of Annex XI to Council Directive 2003/85/EC as regards the list of national laboratories authorised to handle live foot-and-mouth disease virus (notified under document C(2011) 4385) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: Europe;  health;  research and intellectual property;  agricultural policy;  agricultural activity
 Date Published: 2011-06-28

 28.6.2011 EN Official Journal of the European Union L 168/16 COMMISSION IMPLEMENTING DECISION of 27 June 2011 amending Part A of Annex XI to Council Directive 2003/85/EC as regards the list of national laboratories authorised to handle live foot-and-mouth disease virus (notified under document C(2011) 4385) (Text with EEA relevance) (2011/378/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (1), and in particular Article 67(2) thereof, Whereas: (1) Directive 2003/85/EC sets out minimum control measures to be applied in the event of an outbreak of foot-and-mouth disease and certain preventive measures aimed at increasing the awareness and preparedness of the competent authorities and the farming community concerning that disease. (2) Those preventive measures include an obligation on Member States to ensure that the handling of live foot-and-mouth disease virus for research and diagnosis is carried out only in the approved laboratories listed in Part A of Annex XI to Directive 2003/85/EC. (3) Spain has officially informed the Commission that the Centro de InvestigaciÃ ³n en Sanidad Animal (CISA), Valdeolmos, Madrid, complies with the requirements laid down in Article 65 of Directive 2003/85/EC. Spain requested that the CISA be added to the list of national laboratories, authorised to handle the live foot-and-mouth disease virus, set out in Part A of Annex XI to that Directive. (4) Accordingly, it is necessary to replace the entry for Spain in the list of national laboratories set out in Part A Annex XI to Directive 2003/85/EC. (5) Part A of Annex XI to Directive 2003/85/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Part A of Annex XI to Directive 2003/85/EC, the entry for Spain is replaced by the following: ES Spain  Laboratorio Central de Sanidad Animal, Algete, Madrid  Centro de InvestigaciÃ ³n en Sanidad Animal (CISA), Valdeolmos, Madrid Spain Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 June 2011. For the Commission John DALLI Member of the Commission (1) OJ L 306, 22.11.2003, p. 1.